             CASE 0:17-cv-03058-SRN-HB Doc. 312 Filed 01/22/21 Page 1 of 3

Brock Fredin
Phone: (612) 424-5512 ! E-Mail: brockfredinlegal@icloud.com


                                                                    Date: January 22, 2021
BY ECF

Susan Richard Nelson!
United States District Court!
316 Robert St N
Saint Paul, MN 55101

         Re:      Fredin v. Miller et al., Case No. 18-CV-466-SRN
                  Fredin v. Middlecamp, Case No. 17-CV-3058-SRN
                  Fredin v. Kreil, Case No. 20-CV-01928-SRN

Dear Judge Nelson:

I am stunned the Court would use federal power to humiliate and endanger me on behalf
of a racist Special Assistant United States Attorney. Moreover, the Court has once again
applied its knee to my neck. This is next level corruption and violence. The Court planned
this for years (namely banning discovery, multiple sanctions without a hearing, treating me
as a second-class citizen). The Court is now forcing me to remove constitutionally
protected criticism. The Court ordered declaration is submitted in conjunction with this
letter.

In addition to the Defendants violent and corrupt tactics within the Minneapolis and Saint
Paul City Attorneys’ Office, Defendants have exploited online tactics in baselessly
publishing countless Tweets to thousands of people, statements to the City Pages tabloid
resulting in hundreds of thousands of views, used their best friends to physically threaten
me, used their friends or families Twitter accounts (namely Tony Webster/@Webster and
Emma Miller/@ Emmamil87) to continue disparaging and attacking me for a four (4) year
period.1 Moreover, Defendants now extort me with threats of lifetime online attacks. Yet,
this Court decides to selectively apply an injunction against me for exercising First
Amendment rights? This is outrageous!

The animating promise of this Country is that all men and women are created equal.
Minnesota’s radical Congresswoman, Ilhan Omar, even said so herself yesterday, “[w]e
already have laws on the books … you are just gonna have to learn to apply them equally.”2
And, today, Congresswoman Omar said “[w]e must resist the very human desire for
revenge and insist on a system of justice that respects everyone’s rights and essential


         1
             See https://twitter.com/CardsAgstHrsmt/status/829755803921944576
         2
             See https://twitter.com/IlhanMN/status/1352343441548726272.
           CASE 0:17-cv-03058-SRN-HB Doc. 312 Filed 01/22/21 Page 2 of 3
                                                                                    Page 2 of 3


dignity.”3 If this is true, which it is not, where the Court has done everything to subvert
these equal standards, the question then is why hasn’t the Court applied its injunction
equally to Defendants? I am demanding to know.

Instead, this Court, the most powerful Court in Minnesota, facilitates Defendants torture to
enable Defendants to illegally kidnap and throw me in a state court jail for criticizing their
actions, destroys my family, career, and ruins my life. The Court’s enablement of this
violence is unequivocally evil. The Court refuses to provide me any form of justice. The
Court refuses to provide accountability to Defendants. The Court’s conduct is precisely
the same as Defendants where it now attempts to abuse its “inherent authority” to throw
me in jail for constitutionally protected criticism. Put simply, this is beyond pathetic,
sickening, and disturbing. The Court knows it cannot provide injunctive relief using
ordinary Dataphase standards. Instead, it abuses its power by using its inherent power to
sanction.

What does this say about the Court? That it has to resort to exploiting the law, abusing
ordinary injunctive legal standards, to abusing its power, in order to silence a pro se
Plaintiff who has never attended law school. The Court’s conduct is abdominal,
unconscionable, and pure evil. The Court’s November 23, 2020 Order prohibits me from
engaging in criticism of Court staff. The Court’s fear is that its evil actions facilitating
Defendants torture will now metastasize to the Court’s staff. The Court did so to allay
concern that Court staff are complicit in its evil actions. The problem is that it already has
metastasized. The Courts staff is complicit in the Court’s evil actions. I am stunned that
law clerks, court reporters, deputies, clerk’s office administrative staff or even magistrate
judges have not quit in protest. Each of you must be totally ashamed that you have been
complicit in these evil monstrous actions.

These are same actions which taint the federal court and force Americans to lose all trust
in American democratic systems. The Court’s selective use of targeted unprecedented
injunctions, without any case law citation to similarly ordered injunctions, in violation of
the Constitution, in favor of its former law firm, and non-parties to the litigation, is
unbelievably outrageous, prejudicial, biased, and corrupt. The Court would clearly grant
any relief Defendants request. Assuming arguendo, If Defendants filed a motion seeking
to have me deported to Canada, this Court would immediately order it, even though it
would defy federal law or provisions set forth in the US Constitution. This is the level of
bias this Court is engaged in.




       3
           See https://twitter.com/IlhanMN/status/1352671485933080584.
       CASE 0:17-cv-03058-SRN-HB Doc. 312 Filed 01/22/21 Page 3 of 3
                                                                   Page 3 of 3


                                              Sincerely,




                                              s/ Brock Fredin
                                              Brock Fredin
cc:   Karl Johann Breyer (by ECF)
cc:   Anne M. Lockner (by ECF)
